Citation Nr: 0921789	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a duodenal ulcer, 
claimed as a stomach ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a stomach 
ulcer.  The Board notes that the Veteran's claim file was 
subsequently transferred to the RO in Houston, Texas.  
	
In April 2009, the Veteran testified at a videoconference 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDING OF FACT

Competent and probative medical evidence of a stomach ulcer 
in service, manifestations of a stomach ulcer within one year 
following the Veteran's discharge from service, or of a nexus 
between the post-service duodenal ulcer disability and 
service, is not of record.  


CONCLUSION OF LAW

A duodenal ulcer was not incurred in or aggravated by service 
nor may a duodenal ulcer be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in May 2005, 
before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  

Regarding Dingess notice, the Veteran was not informed about 
how VA assigns disability ratings and effective dates.  
However, as the instant decision denies the service 
connection claim, no disability rating or effective date will 
be assigned and the deficiency in Dingess notice is rendered 
moot.  The essential fairness of th adjudication was thus not 
affected y such omission in notice.

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service VA treatment records.  Moreover, the Veteran's 
and his representative's statements in support of the claim 
are of record.  Attempts to obtain the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) were made and it was established that such records 
were unavailable.  Specifically, they were noted to be 
presumed destroyed in a fire.  The Veteran has been advised 
of the RO's unsuccessful efforts and was advised in a 
September 2005 letter to complete NA Forms 13055 (Request for 
Information Needed to Reconstruct Medical Data) and 13075 
(Questionnaire About Military Service) as such may be useful 
in searching for any records which may possibly still exist.  
The Veteran was also advised that he may submit any service 
treatment records in his possession for his claimed duodenal 
ulcer.  As of this date; however, no additional service 
treatment records have been obtained nor completed copies of 
NA Forms 13055 and 13075 have been received by the Board.

In cases such as this, where the service treatment records 
are unavailable, the Board recognizes that it has a 
heightened duty to explain its findings and conclusions 
because of the missing records and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

Further regarding the duty to assist, the Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.

Although an examination or an opinion was not obtained in 
connection to the Veteran's claim for service connection for 
a duodenal ulcer, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the Veteran's 
duodenal ulcer may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the Veteran with a medical 
examination absent a showing by the Veteran of a causal 
connection between the disability and service.).  
Specifically, given the absence of documented treatment for a 
duodenal ulcer for over thirty years after discharge and no 
competent evidence suggesting a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution, with no likely benefit flowing to the 
Veteran.  In reaching this conclusion, the Board considered 
the Veteran's statements as to in-service treatment, as well 
as private treatment he allegedly received shortly following 
discharge.  Even accepting such statements, however, the 
record fails to establish sufficient continuity such as to 
require an examination.  Indeed, as will be explained in the 
body of the decision, clinical records dated in 2005 note a 
history of perforated ulcer only since 1989, approximately 35 
years after separation from service.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Decision

The Veteran is claiming entitlement to service connection for 
a duodenal ulcer as a result of his two-week hospitalization 
for a stomach ulcer in 1955 during active duty.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), duodenal ulcer is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of a duodenal ulcer within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection for ulcers may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran testified during the April 
2009 hearing that while stationed in France in 1955, he was 
hospitalized at a local hospital for pain in his stomach.  He 
explained that he remained in the hospital for approximately 
two weeks for his stomach disorder and was treated with 
medication and rest.    

Upon release from active duty, according to the Veteran's 
statements, he was treated by private physician D.O.D. Ware, 
who prescribed pills for pain relief.  After moving to Texas 
City and later to Pasadena, the Veteran contends that he 
continued taking such medication.  Furthermore, VA outpatient 
treatment records show that since 2005, the Veteran has been 
receiving treatment for a duodenal ulcer from the Houston VA 
outpatient facility.  Such records do not address the 
etiology of the disability.

Again, the first documented treatment for a stomach 
disability is shown in 2005, almost 50 years following 
discharge.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this case, then, he is competent to report that he suffered 
frm, and was hospitalized for, stomach problems during 
service.  Similarly, he is competent to state that he 
continued to experience stomach problems after service, and 
that he received treatment shortly following discharge.  
Moreover, the Veteran was found to be a credible historian at 
his hearing, and there is no reason to doubt the sincerity of 
his statements.  However, to the extent that he claims to 
have had continuous symptoms over the past 50 years, the 
absence of any treatment records until very recently is found 
to hold more probative value than his current recollection as 
to his experiences in the distant past.  Again, it is noted 
that a 2005 VA record references a history of a perforated 
ulcer from 1989, which is still many decades after service.  
Therefore, continuity is not established here, either by the 
medical evidence or the Veteran's statements.  Furthermore, 
no competent evidence causally relates a current stomach 
disorder to active service.

The Veteran himself believes that his current stomach 
problems are related to active service.  Nevertheless, the 
question of whether the symptoms he suffered in service were 
manifestations of the same disorder that he was treated for 
shortly after discharge involves complex medical issues that 
he, as a layperson, is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, he is 
not competent to determine if either the in-service symptoms 
or those suffered shortly after discharge were manifestations 
of the ulcer for which he has received treatment beginning in 
2005.  Therefore, the Veteran's own assertions as to etiology 
are not probative evidence in support of the claim.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for a duodenal ulcer is 
denied.  



	____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


